                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES CARL KELLY,                                   Case No. 18-cv-06386-SI
                                   8                    Plaintiff,
                                                                                             ORDER FOR AMENDED COMPLAINT
                                   9             v.

                                  10     P. SULLIVAN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2018, the court dismissed the complaint with leave to amend. The order

                                  14   of dismissal with leave to amend was returned to the court as undeliverable, apparently because

                                  15   plaintiff was “out to medical” from the prison. See Docket No. 9. Plaintiff recently filed a notice

                                  16   of change of address stating that he is now housed at the California State Prison - Sacramento.

                                  17          In order to move this case toward resolution, the clerk will mail to plaintiff a copy of his

                                  18   original complaint (Docket No. 1), the order of dismissal with leave to amend (Docket No. 8), and

                                  19   the court’s form civil rights complaint for plaintiff to use in preparing an amended complaint.

                                  20   Plaintiff must file an amended complaint no later than April 19, 2019, that corrects the deficiencies

                                  21   discussed in the order of dismissal with leave to amend. This action will be dismissed if plaintiff
                                       fails to file an amended complaint by the deadline.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: March 22, 2019
                                  24
                                                                                       ______________________________________
                                  25
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge

                                  27

                                  28
